DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 20-22 are directed to an invention that is independent or
distinct from the invention originally claimed for the following reasons: 
Invention I (Claims 1-15) and Invention II (Claims 20-22) are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of being used together and are mutually exclusive (i.e Claim 1 requires “an entire circumference of a thread of the at least one screw is not connected to the slot of the contact surface of the upright of the multiple uprights” (which is not required by Claim 20) and Claim 20 requires “the slot is embodied in a projection and the respective connection element laterally grips around the projection and the respective connection element comprises sloped inner sides which are sloped to match the outer sides of the projection” (which is not required by Claim 1)).  Furthermore, there is nothing of record to show the inventions as claimed to be obvious variants.


Since applicant has received an action on the merits for the originally presented
invention, this invention has been constructively elected by original presentation for
prosecution on the merits. Accordingly, claims 20-22 are withdrawn from consideration
as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP §
821.03. 

Claim Objections
Claim 1 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendments:

Claim 1, lines 7-8: -- a[[n]] respective upright of the multiple uprights --.  Appropriate correction is required.


Claim 1, line 13: -- the respective upright of the multiple uprights.--  Appropriate correction is required.

 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the phrase “wherein an entire circumference of a thread of the at least one screw is not connected to the slot of the contact surface of the upright of the multiple uprights” is new matter because the examiner maintains that the at least one screw is inside the slot therefore the entire circumference a thread of the at least one screw is at least in directly connected to the slot”. However, according to the applicant’s full disclosure and drawings, the examiner believes the threads of the screw are all within the slot. Appropriate correction is required. 

	Claims 2-15 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “an entire circumference of a thread of the at least one screw is not connected to the slot of the contact surface of the upright of the multiple uprights” is unclear and confusing the examiner maintains that the at least one screw is inside the slot therefore the entire circumference a thread of the at least one screw is at least in directly connected to the slot”. However, according to the applicant’s full disclosure and drawings, the examiner believes the threads of the screw are all within the slot. Appropriate correction is required. 

	Claims 2-15 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 10-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oetlinger 9,702,389 in view of Dudhwala 6,516,955.


Regarding claim 1, as best understood, Oetlinger discloses an interconnecting frame member system that is capable of being used as a stacking storage arrangement for containers, comprising:
at least one transverse connector (Fig 1, #504);
multiple uprights (Figs 1 & 2, #416 & #672) that are connected to one another by the at least one transverse connector (Fig 1, #504);
connection elements (Figs 1 & 2, #24 & #26) configured to connect the at least one transverse connector (Fig 1, #504) to multiple uprights (Fig 1, #416 & #672);
each connection element (Figs 1 & 2, #24 & #26) being arranged to bear against a contact surface (shown in Figs 1 & 2) of a respective upright (Figs 1 & 2, #416 or #672) of the multiple uprights,

wherein each contact surface comprises a slot (shown in Fig 2) (annotated Figs 9 & 10 below) (col 13, line 61-65) (col 22, lines 29-30) into which at least one screw (#190) protruding through a respective connection element (Figs 1 & 2, #24 & #26) is screwed, wherein an entire circumference of a thread of the at least one screw (#190) is not connected to the slot (shown in Fig 2) (annotated Figs 9 & 10 below) of the contact surface of the respective upright (Figs 1 & 2, #416 or #672) of the multiple uprights.


    PNG
    media_image1.png
    790
    1047
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1010
    620
    media_image2.png
    Greyscale


Oetlinger has been discussed above but does not explicitly teach wherein the at least one screw comprises a self-cutting or self tapping screw. 

Dudhwala teaches that it is old and well known known in the art to connect part of a frame together using a self tapping screw (#90) (col 5, lines 38-40).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least one screw (Oetlinger, #190) of Oetlinger with a self tapping screw (Dudhwala, #90) because the substitution of one known screw for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding claim 2, Oetlinger discloses the stacking storage arrangement wherein each slot (Oetlinger, shown in Fig 2) (Oetlinger, annotated Figs 9 & 10 above) (Oetlinger, col 13, line 61-65) (Oetlinger, col 22, lines 29-30) is continuous over an entire length of a corresponding upright (Oetlinger, Figs 1 & 2, #416 or #672) of the multiple uprights.

Regarding claim 3, as best understood, modified Oetlinger discloses the stacking storage arrangement wherein each slot (Oetlinger, shown in Fig 2) (Oetlinger, annotated Figs 9 & 10 above) (Oetlinger, col 13, line 61-65) (Oetlinger, col 22, lines 29-30) is embodied in a projection (Oetlinger, annotated Fig 10 below) (Oetlinger, col 13, line 61-65) (Oetlinger, col 22, lines 29-30) and the connection element (Oetlinger, Figs 1 & 2, #24 or #26) laterally grips around the projection (Oetlinger, annotated Fig 10 below) (Oetlinger, col 13, line 61-65) (Oetlinger, col 22, lines 29-30) (Oetlinger, as shown in Figs 6 & 7).

    PNG
    media_image3.png
    611
    673
    media_image3.png
    Greyscale

Regarding claim 4, as best understood, modified Oetlinger discloses the stacking storage arrangement wherein each projection (Oetlinger, annotated Fig 10 above) comprises outer sides (Oetlinger, annotated Fig 10 below) that extend outwardly and are sloped toward each other relative to an axis of the screw (Oetlinger, #190).

    PNG
    media_image4.png
    808
    899
    media_image4.png
    Greyscale


Regarding claim 6, as best understood, modified Oetlinger discloses the stacking storage arrangement wherein the slot (Oetlinger, annotated Fig 10 above) (Oetlinger, col 13, line 61-65) (Oetlinger, col 22, lines 29-30) extends all the way into a cavity (Oetlinger, annotated Fig 10 above) (Oetlinger, col 13, line 61-65) (Oetlinger, col 22, lines 29-30) of the upright (Oetlinger, Fig 1, #672 or #416).

Regarding claim 7, as best understood, modified Oetlinger discloses the stacking storage arrangement wherein the upright (Oetlinger, Fig 1, #672 or #416) is embodied as an extruded element or roll formed profile.

Regarding claim 10, as best understood, modified Oetlinger discloses the stacking storage arrangement wherein the at least one transverse connector (Oetlinger, Fig 1, #504) comprise a slot (Oetlinger, annotated Fig 1 below) into which a screw (Oetlinger, #190) protruding through the connection element (Oetlinger, Figs 1 & 2, #24 or #26) is screwed (Oetlinger, as shown in Fig 6) (Oetlinger, col 13, line 61-65) (Oetlinger, col 22, lines 29-30).


    PNG
    media_image5.png
    784
    1121
    media_image5.png
    Greyscale



Regarding claim 11, as best understood, modified Oetlinger discloses the stacking storage arrangement wherein the slot (Oetlinger, annotated Fig 1 above) in the at least one transverse connector (Oetlinger, Fig 1, #504) is embodied in a projection (Oetlinger, annotated Fig 1 below) around which the connection element (Oetlinger, Figs 1 & 2, #24 or #26) laterally grips.


    PNG
    media_image6.png
    920
    1190
    media_image6.png
    Greyscale


Regarding claim 14, as best understood, modified Oetlinger discloses the stacking storage arrangement wherein the at least one transverse connector (Oetlinger, Fig 1, #504) is embodied as an extruded element or roll formed profile.

Regarding claim 15, as best understood, modified Oetlinger discloses the stacking storage arrangement wherein the slot (Oetlinger, annotated Fig 1 below) in the at least one transverse connector (Oetlinger, Fig 1, #504) extends all the way into a cavity (Oetlinger, annotated Fig 1 below) in the transverse connector (Oetlinger, Fig 1, #504).


    PNG
    media_image7.png
    762
    1001
    media_image7.png
    Greyscale





Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oetlinger 9,702,389 and Dudhwala 6,516,955; and further in view of  Lew 4,652,170.

Regarding claims 5 and 12, modified Oetlinger discloses the stacking storage arrangement wherein the projection (Oetlinger, annotated Fig 1 above) on the transverse connector (Oetlinger, Fig 1, #504) comprises side flanks Oetlinger, (Oetlinger, annotated Fig 1 below) that are sloped towards an axis of the screw (Oetlinger, #190).  


    PNG
    media_image8.png
    587
    583
    media_image8.png
    Greyscale

Modified Oetlinger has been discussed above but does not explicitly teach the stacking storage arrangement wherein the connection element comprises sloped inner sides, which are sloped to match the outer sides of the projection (claim 5); and the connection element comprises second sloped inner sides configured to matched the slope of the side flanks (claim 12).


Lew teaches that it is old and well known in the art for a connection element (annotated Fig 16 below) or (annotated Fig 8 below) to comprise sloped inner sides (Fig 16, #65) or (shown in Fig 8), which are sloped to match outer sides (Fig 17, #70) or (Fig 9, #41) of a projection (annotated Fig 17 below) or (annotated Fig 9 below).

    PNG
    media_image9.png
    756
    1051
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    568
    1055
    media_image10.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection element (Oetlinger, 
Figs 1 & 2, #24 and/or #26) to have a sloped inner sides (Oetlinger, annotated Fig 10 above) that are sloped to match the outer sides of the projection (Oetlinger, annotated Fig 10 above) and/or (Oetlinger, annotated Fig 1 above) of the uprights (Oetlinger, Figs 1 & 2, #416 & #672) and/or the transverse connector (Oetlinger, Fig 1, #504) 
using the teachings of Lew in order to further secure the connection between the connection element (Oetlinger, Figs 1 & 2, #24 and/or #26) and the uprights (Oetlinger, Figs 1 & 2, #416 & #672) and/or at least one transverse connector (Oetlinger, Fig 1, #504) and better align the connection element (Oetlinger, Figs 1 & 2, #24 and/or #26) and the uprights (Oetlinger, Figs 1 & 2, #416 & #672) because the substitution of one known connection means (i.e. connector with a sloped inner side or connector without a sloped inner side) for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 1, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner 4,369,953 in view of Mulgrew 2008/0179581.

Regarding claim 1, as best understood, Greiner discloses a stacking storage arrangement (Figs 1 & 7) capable of being used for containers, comprising: at least one transverse connector (Figs 1 & 7, #12);
multiple uprights (Fig 7, #10) that are connected to one another by the at least one transverse connector (Fig 7, #12);
connection elements (Fig 1, #16) configured to connect the at least one transverse connector (Figs 1 & 7, #12) to multiple uprights (Fig 7, #10);
each connection element (Fig 1, #16) being arranged to bear against a contact surface of a respective upright (Fig 1, #10), wherein the contact surface comprises a slot (annotated Fig 1 below) into which at least one screw (#42) protruding through the connection element (Fig 1, #16) is screwed; wherein an entire circumference of a thread of the at least one screw (#42) is not connected to the slot (annotated Fig 1 below)of the contact surface of the respective upright (Fig 1, #10) of the multiple uprights.




    PNG
    media_image11.png
    913
    907
    media_image11.png
    Greyscale


Greiner has been discussed above but does not explicitly teach wherein the at least one screw comprises a self-cutting or self tapping screw. 


Mulgrew teaches that it is old and well known in the art for a parts of a fence to be fastened together with self-cutting or self tapping screws (#149) [0110] & [0112]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least one screw (Greiner, #42) of Greiner with a self tapping screw (Mulgrew, #149) because the substitution of one known screw for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



Regarding claim 10, as best understood, modified Greiner discloses the stacking storage arrangement wherein the at least one transverse connector (Greiner, Figs 1 & 7, #12) comprise a slot (Greiner, annotated Fig 1 above) into which a screw (Greiner, Fig 1, #40) protruding through the connection element (Greiner, Fig 1, #16) is screwed.

Regarding claim 13, as best understood, modified Greiner discloses the stacking storage arrangement wherein the connection element (Greiner, Fig 1, #16) comprises a load bearing section (Greiner, annotated Fig 1 above) to which the at least one transverse connector (Greiner, Figs 1 & 7, #12) is attached, and wherein the load bearing section (Greiner, annotated Fig 1 above) is arranged below the transverse connector (Greiner, Figs 1 & 7, #12).


Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wood 6,481,177 in view of Ebeling DE2241061 and Dudhwala 6,516,955.

Regarding claims 1 and 8, as best understood, Wood discloses a stacking storage arrangement (Fig 1, #1) capable of being used for containers, comprising: at least one transverse connector (Fig 1, #14);
an upright (Fig 1, #18) that is connected to the at least one transverse connector (Fig 1, #14);
connection elements (Figs 1, 2, & 5, #24) configured to or capable of connecting the at least one transverse connector (Fig 1, #14) to multiple uprights;

a respective connection element (Figs 1 & 2, #24) being arranged to bear against a contact surface of a respective upright (Fig 1, #18) (as shown in Fig 1), wherein the contact surface comprises a slot (shown in Fig 1) into which at least one screw  (col 3, lines 43-46) protruding through the respective connection element (Figs 1 & 2, #24) is screwed (col 3, lines 43-46);  wherein an entire circumference of a thread of the at least one screw (col 3, lines 43-46) is not connected to the slot (shown in Fig 1) of the contact surface of the respective upright (Fig 1, #18) of the multiple uprights (claim 1).

Wood has been discussed above but does not explicitly teach the stacking storage arrangement comprising multiple uprights that are connected to one another by the at least one transverse connector; wherein the at least one screw comprises a self-cutting or self tapping screw (claim 1); wherein the multiple uprights comprise three types of uprights:  a first type having a cross-like cross-section, a second type having a T-shaped cross-section, and a third type having an angled or V-shaped cross-section (claim 8).
	
Dudhwala teaches that it is old and well known known in the art to connect part of a frame together using a self tapping screw (#90) (col 5, lines 38-40).

	Ebeling discloses a stacking storage arrangement comprising multiple uprights (Figs 3a-3h) that are connected to one another by the at least one transverse connector (Fig 3a #26) (claim 1); wherein the multiple uprights (Figs 3a-3h) comprise three types of uprights:  a first type (annotated Figs 3d below) or (annotated Figs 3b & 3d below)  having a cross-like cross-section,
a second type (annotated Fig 3c below) having a T-shaped cross-section , and
a third type (annotated Fig 3f below) having an angled or V-shaped cross-section (claim 8).



    PNG
    media_image12.png
    1011
    1445
    media_image12.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add additional uprights to the stacking storage arrangement of Wood that are each attached by a transverse connector, wherein the additional uprights include a first type having a cross-like cross section, a second type having a T-shaped cross section, and a third type having an angled or V-shaped cross-section using the teachings of Ebeling in order to expand the stacking storage arrangement of Wood to store more items.
	
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least one screw (Wood, col 3, lines 43-46) of Wood with a self tapping screw (Dudhwala, #90) because the substitution of one known screw for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



Regarding claim 9, modified Wood discloses the stacking storage arrangement wherein the first type (Wood, annotated Figs 3b & 3d above) of uprights are arranged in rows (Wood as shown above), such that the uprights of one row are arranged to be staggered from uprights of an adjacent row.

Response to Arguments
Applicant's arguments filed on 05/11/2022 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Primary Examiner, Art Unit 3631